      Case 2:20-cv-00016-GMN-DJA Document 12-1 Filed 02/04/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEVADA

                                              Case No. 2:20-cv-00016-GMN-DJA
TRACI WALDSCHMIDT
                                              PROPOSED ORDER GRANTING
             Plaintiff,                       MOTION TO WITHDRAW
                                              COUNSEL
vs.


IQOR GLOBAL SERVICES, LLC,
SUTHERLAND GLOBAL SERVICES,
INC., GRANADA SERVICES, INC.,
             Defendants.

       Before the Court is this Motion to Withdraw as Counsel filed by Plaintiff Traci

Waldschmidt (“Plaintiff”), by and through its counsel of record. Having reviewed and

considered the Motion, and for good cause shown,

       IT IS HEREBY ORDERED that the Motion to Withdraw as Counsel for Plaintiff

is GRANTED. Attorney David A. Chami is hereby permitted to withdraw as counsel

for Plaintiff, and the Clerk of the Court is accordingly DIRECTED to terminate David

A. Chami as counsel of record for Plaintiff in the above-entitled matter. Plaintiff will

continue to be represented in this action by Attorney Steven Alpert of Price Law Group,

APC.



Dated: February 5, 2020.



                                         Honorable
                                         Daniel     Judge Gloria M. Navarro
                                                J. Albregts
                                         United States
                                         United States District Judge
                                                        Magistrate Judge


                                            -1-
